DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to Claim 17 in the submission filed 2/17/2022 are acknowledged and accepted.
Cancellation of Claim 21 is acknowledged and accepted.
Pending Claims are 1,4,17-20,22-23. Claims 1,4,22-23 were indicated allowable previously.
Response to Arguments
Applicant’s arguments (Remarks, filed 2/17/2022) have been considered and are persuasive. Rejection of Claims 17-20 is withdrawn.

Allowable Subject Matter
Claims 1,4,17-20,22-23 (renumbered Claims 1-8) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2008/0278807A1, US 2015/0234202 A1) for at least the reason that the cited art of record fails to teach or 
“wherein said nose piece is mounted to said frame via a fastener passing through a hole in said frame, wherein said fastener threads into an alternate threaded opening in said nose piece, and wherein said frame further comprises an adjustment wheel forming a threaded engagement with said fastener to adjust said position of said nose piece relative to said frame.”
Claims 4,22,23 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.

Claim 17 is allowed over the cited art of record for instance (US 2008/0278807A1, US 2015/0234202 A1, US 2015/0355481) for at least the reason that the cited art of record fails to teach or reasonably suggest an eyewear for viewing 3D images, the eyewear in combination with limitations in Lines 1-17 of the claim, comprising:
“wherein said nose piece is mounted to said frame via a fastener passing through a hole in said frame, wherein said fastener threads into an alternate threaded opening in said nose piece, and wherein said frame further comprises an adjustment wheel forming a threaded engagement with said fastener to adjust said position of said nose piece relative to said frame.”
Claims 18-20 are dependent on Claim 17 and hence are allowable for at least the same reasons Claim 17 is allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 








J.V.D
Jyotsna V DabbiExaminer, Art Unit 2872              					02/24/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872